DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110" and "148" have both been used to designate links, with no distinction; reference characters “110” and “108” have both been used to designate a clevis; reference characters “162” and “172” have both been used to designate a proximal through hole.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both a core wire attachment and a control wire attachment; reference character “110” refers to both links and a clevis; reference character “140” refers to both a proximal tang and a proximal end of the core attachment member; reference character “186” refers to both corresponding grooves and coil retainer flanges; reference character “30” refers to both the common bile duct and a target tissue; reference character 524 refers to cutting edges and fenestration holes; and reference character “525” refers to both a cam mechanism and fenestration holes.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 146, 172.  
The drawings are objected to because several elements are given multiple names which are used interchangeably. For example, element 102 is referred to as all of a proximal actuator assembly, proximal assembly, and proximal actuator; element 100 is referred to as a distal assembly, distal end effector assembly, distal end assembly, and end effector assembly; element 126 is referred to as serrations and a tapered serration profile; elements 136 and 140 are referred to as proximal tangs and tangs, as well as first and second jaw tangs, respectively; element 150 is referred to as both a central .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0002, “improved endoscopic biopsy forceps…is desirable” should read “are desirable”.
In paragraph 0049, “each link 110 defines a through hole” should read “each link 110 includes a through hole”.
In paragraph 0058, “enhance possibility of the device” should read “enhance passability of the device”.
In paragraph 0059, “pins 138to” should read “pins 138 to”.

In paragraph 0062, “the jaw406” in line 20 should read “the jaw 406”.
In paragraph 0062, “one of the jaws or both, may” should read “one of the jaws or both may”.
In paragraph 0063, “the cam pin 527 slide” should read “the cam pin 527 slides”.
In paragraph 0063, “mechanism 525of the jaws” should read “mechanism 525 of the jaws”.
In paragraph 0064, “Figs. 22” should read “Fig. 22”.
Appropriate correction is required.
The use of the term SpyScope in line 14 of paragraph 0058, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 6 is objected to because of the following informalities:  "complimentary" in line 3 of the claim should read "complementary".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in line of claim 7 is a relative term which renders the claim indefinite.  The term "substantially hemispherical cup" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 9, 11, and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krzyzanowski (U.S. 20200054309 A1).
Regarding claim 1, Krzyzanowski teaches a biopsy forceps device (Abstract), comprising:  5a tension member extending from a proximal end to a distal end (Fig. 1B—actuating wire 28); and an end effector (Fig. 1A-1G—jaw assembly 100) including first and second jaws (Figs. 1A-1G—first jaw 10, second jaw 12) movable between an open configuration (Fig. 1G—open configuration), in which the jaws are separated from one another to receive target tissue therebetween (Paragraph 0243—movable between open and closed positions, harvest and retain biopsy samples), and a closed configuration (Fig. 
Regarding claim 9, Krzyzanowski teaches the device of claim 1, wherein the first and second jaws are formed from a metal material (Paragraph 0267—formed from suitable metallic material).
Regarding claim 11, Krzyzanowski teaches a biopsy forceps system for sampling tissue (Abstract), comprising: a proximal assembly including an actuator (Paragraph 0245—actuating mechanism at proximal end of shaft); a tension member (Fig. 1B—actuating wire 28) extending from a distal end to a proximal end coupled to the proximal assembly (Fig. 1B—shaft 13; Paragraph 0250—actuation wire extends through shaft to control interface); and a distal assembly including first and second jaws (Figs. 1A-1G—first jaw 10, second jaw 12) movable between an open configuration (Fig. 1G—open configuration), in which the jaws are separated from one another to receive target tissue therebetween (Paragraph 0243—movable between open and closed positions, harvest and retain biopsy samples), and a closed configuration (Fig. 1A—closed configuration), in which cutting edges of 
Regarding claim 16, Krzyzanowski teaches a method of obtaining a tissue sample, comprising inserting a distal portion of a biopsy forceps assembly to a target area within a living body (Paragraph 0003—biopsy forceps to cut away a biopsy sample from within a patient), the distal portion including: a tension member (Fig. 1B—actuating wire 28) extending from a proximal end to a distal end (Paragraph 0250—actuation wire extends through shaft to control interface); and an end effector including first and second jaws (Figs. 1A-1G—first jaw 10, second jaw 12) movable between an open configuration (Fig. 1G—open configuration), in which the jaws are separated from one another to receive target tissue therebetween (Paragraph 0243—movable between open and closed positions, harvest and retain biopsy samples), and a closed configuration (Fig. 1A—closed configuration), in which cutting edges of 
Regarding claim 17, Krzyzanowski teaches the method of claim 16, further comprising: inserting the biopsy forceps assembly through the working channel of an endoscope (Paragraph 0243—inserted into working channel of an endoscope).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 5-8, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krzyzanowski in view of Slater (U.S. Patent No. 5819738 A).
Regarding claim 2, Krzyzanowski teaches the device of claim 1 as discussed in paragraph 14 of this action. However, Krzyzanowski does not teach wherein the serrated cutting edges define a plurality of teeth. Slater teaches wherein the serrated cutting edges define a plurality of teeth (Column 2, lines 36-39---forceps jaws having a plurality of teeth). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski with the plurality of teeth of Slater in order to predictably improve the anti-slip grip of the biopsy jaws on target tissue while reducing damage to the tissue. 
Regarding claim 5, Krzyzanowski teaches some limitations of claim 2, including the device of claim 1 as discussed in paragraph 14 of this action. However, Krzyzanowski does not teach the remaining limitations of claim 2. The remaining limitations of claim 2 are taught by Slater as described above. Slater further teaches wherein the plurality of teeth symmetrically and incrementally (Fig. 2, 238a and 238b; Fig. 6—teeth height changes at consistent angle) decrease in height proximally from distal ends of the first and second jaws (Column 2, lines 38-39—increasing in height from the proximal end of the jaws). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski with the plurality of teeth incrementally decreasing in height of Slater in order to allow the teeth at the proximal and distal ends of the jaws to close simultaneously for even 
Regarding claim 6, Krzyzanowski teaches some limitations of claim 2, including the device of claim 1 as discussed in paragraph 14 of this action. However, Krzyzanowski does not teach the remaining limitations of claim 2. The remaining limitations of claim 2 are taught by Slater as described above. Slater further teaches wherein the plurality of teeth of the first jaw and the plurality of teeth of the second jaw are offset from one another such that the plurality of teeth of the first and second jaws have a complimentary fit when in the closed configuration (Fig. 6—closed configuration). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski with the complementary fitting teeth of Slater in order to allow the jaws to completely close when cutting a sample, which would predictably reduce damage to the tissue and improve sample quality, as well as improve the ability to retain a sample.
Regarding claim 7, Krzyzanowski teaches the device of claim 1 as discussed in paragraph 14 of this action. However, Krzyzanowski does not teach wherein the first and second jaws include concave inner surfaces defining a substantially hemispherical cup. Slater teaches wherein the first and second jaws include concave inner surfaces defining a substantially hemispherical cup. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski with the hemispherical cup jaws of Slater in order to predictably improve the ability of the jaws to retain a sample as well as to allow for the cutting of a larger sample of tissue.
Regarding claim 8, Krzyzanowski teaches the device of claim 1 as discussed in paragraph 14 of this action. However, Krzyzanowski does not teach wherein the first and second jaws each include a hole extending therethrough from an outer surface to the inner surface. Slater teaches wherein the first and second jaws each include a hole extending therethrough from an outer surface to the inner surface (Figs. 2, 3, and 4—optional fenestration holes 223a and 223b). It would have been obvious to one having 
Regarding claim 12, Krzyzanowski teaches the device of claim 11 as discussed in paragraph 14 of this action. However, Krzyzanowski does not teach wherein the serrated cutting edges define a plurality of teeth. Slater teaches wherein the serrated cutting edges define a plurality of teeth (Column 2, lines 36-39---forceps jaws having a plurality of teeth). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski with the plurality of teeth of Slater in order to predictably improve the anti-slip grip of the biopsy jaws on target tissue while reducing damage to the tissue.
Regarding claim 15, Krzyzanowski teaches some limitations of claim 12, including the device of claim 11 as discussed in paragraph 14 of this action. However, Krzyzanowski does not teach the remaining limitations of claim 12. The remaining limitations of claim 12 are taught by Slater as described above. Slater further teaches wherein the plurality of teeth symmetrically and incrementally (Fig. 2, 238a and 238b; Fig. 6—teeth height changes at consistent angle) decrease in height proximally from distal ends of the first and second jaws (Column 2, lines 38-39—increasing in height from the proximal end of the jaws). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski with the plurality of teeth incrementally decreasing in height of Slater in order to allow the teeth at the proximal and distal ends of the jaws to close simultaneously for even gripping and cutting of a sample (Slater, column 2, lines 19-27—nonsimultaneous closing of the jaw teeth) which would predictably reduce damage to the tissue and improve sample quality.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krzyzanowski in view of the Engineering Toolbox (Young's Modulus - Tensile and Yield Strength for common Materials), henceforth referred to as Toolbox.
Regarding claim 10, Krzyzanowski teaches the device of claim 9, wherein each of the first and second jaws include a polymeric portion formed of a polymeric material (Paragraph 0267—combination of materials such as metal and plastic). However, Krzyzanowski does not specifically teach flexibility of the polymeric portion. Toolbox defines the Young’s Modulus as the ratio of stress to strain, or the ratio of force per unit area to elastic deformation over initial length (Tensile modulus). In other words, a small Young’s Modulus would indicate that a material takes less force per unit area to deform, and is thus more flexible than a material with a high Young’s modulus, which would require more force to deform. Toolbox thus additionally teaches that this polymeric portion may be flexible, as polymeric materials like plastics may have a wide range of Young’s Moduli, as low as 0.5 GPa (Table—Teflon) or as high as 150 GPa (Table—Carbon fiber reinforced plastic), such that a plastic polymer may be very easily deformed and flexible like Teflon or as much as 300 times more rigid, like carbon fiber reinforced plastic. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski with the material teachings of Toolbox in order to predictably alter the flexibility of the jaw assembly, such as to increase the flexibility of the assembly in order to improve the ability of the assembly to be maneuvered through an endoscope.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krzyzanowski in view of Dunn (U.S. 20090264795 A1)
Regarding claim 18, Krzyzanowski teaches the device of claim 16 as described in paragraph 14 of this action. However, Krzyzanowski does not teach wherein the serrated cutting edges define a plurality of teeth, the plurality of teeth including first teeth having a first height and second teeth having a 
Regarding claim 19, Krzyzanowski teaches the device of claim 16 as described in paragraph 14 of this action. However, Krzyzanowski does not teach wherein the first teeth and second teeth are alternate along a length of the first and second jaws. Dunn teaches the remaining limitation of claim 18 as described above in this paragraph, as well as the remaining limitations of claim 19 wherein the first teeth and second teeth are alternate along a length of the first and second jaws (Fig. 14B; Claim 11—alternating shorter teeth and longer teeth). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski with the alternating teeth heights of Dunn in order to retain the close fit of the teeth when the jaw is in a closed position, which predictably allows for better retention of the tissue sample and evenly applied pressure to during the severing of a sample, which reduces tissue injury.
Claims 3-4, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krzyzanowski in view of Slater, further in view of Dunn (U.S. 20090264795 A1).
Regarding claim 3, Krzyzanowski teaches the device of claim 1, while Slater teaches the plurality of teeth of claim 2, as described in paragraphs 14 and 16 of this action. However, neither Krzyzanowski nor Slater teaches wherein the plurality of teeth include first teeth having a first height and second teeth having a second height different from the first height. Dunn teaches wherein the plurality of teeth include first teeth having a first height and second teeth having a second height different from the first 
Regarding claim 4, Krzyzanowski teaches the device of claim 1, while Slater teaches the plurality of teeth of claim 2, as described in paragraphs 14 and 16 of this action. However, neither Krzyzanowski nor Slater teaches wherein the first teeth and second teeth are alternate along a length of 25the first and second jaws. Dunn teaches the remaining limitation of claim 3 as described above in this paragraph, as well as the remaining limitations of claim 4 wherein the first teeth and second teeth are alternate along a length of 25the first and second jaws (Fig. 14B; Claim 11—alternating shorter teeth and longer teeth). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski, with the added elements of Slater, with the alternating teeth heights of Dunn in order to retain the close fit of the teeth when the jaw is in a closed position, which predictably allows for better retention of the tissue sample and evenly applied pressure to during the severing of a sample, which reduces tissue injury.
Regarding claim 13, Krzyzanowski teaches the device of claim 11, while Slater teaches the plurality of teeth of claim 12, as described in paragraphs 14 and 16 of this action. However, neither Krzyzanowski nor Slater teaches wherein the plurality of teeth include first teeth having a first height and second teeth having a second height different from the first height. Dunn teaches wherein the plurality of teeth include first teeth having a first height and second teeth having a second height different from the first height (Fig. 14B; Claim 11—shorter and longer teeth). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski, with the added elements of Slater, with the differing teeth heights of Dunn in order to 
Regarding claim 14, Krzyzanowski teaches the device of claim 11, while Slater teaches the plurality of teeth of claim 12, as described in paragraphs 14 and 16 of this action. However, neither Krzyzanowski nor Slater teaches wherein the first teeth and second teeth are alternate along a length of 25the first and second jaws. Dunn teaches the remaining limitation of claim 13 as described above in this paragraph, as well as the remaining limitations of claim 14 wherein the first teeth and second teeth are alternate along a length of 25the first and second jaws (Fig. 14B; Claim 11—alternating shorter teeth and longer teeth). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski, with the added elements of Slater, with the alternating teeth heights of Dunn in order to retain the close fit of the teeth when the jaw is in a closed position, which predictably allows for better retention of the tissue sample and evenly applied pressure to during the severing of a sample, which reduces tissue injury.
Regarding claim 20, Krzyzanowski teaches some limitations of claim 18, including the device of claim 16 as discussed in paragraph 14 of this action. The remaining limitations of claim 18 are taught by Dunn as described in paragraph 18 of this action. However, neither Krzyzanowski nor Dunn teaches wherein the plurality of teeth symmetrically and incrementally decrease in height proximally from distal ends of the first and second jaws. Slater teaches wherein the plurality of teeth symmetrically and incrementally (Fig. 2, 238a and 238b; Fig. 6—teeth height changes at consistent angle) decrease in height proximally from distal ends of the first and second jaws (Column 2, lines 38-39—increasing in height from the proximal end of the jaws). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski, with the alternating, different height teeth of Dunn, with the plurality of teeth incrementally decreasing in height of Slater in order to allow the teeth at the proximal and distal ends of the jaws to close simultaneously for even gripping and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.